Citation Nr: 0635201	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-33 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back disorder, to 
include lumbosacral strain and degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from June 1988 to July 
2000, and seven years, eleven months and nine days of prior 
active service.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 2001 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), which in 
part, denied entitlement to service connection for a back 
disorder.  
 
In a November 2004 decision the Board disposed of other 
matters on appeal and remanded this issue as well as a claim 
for service connection for headaches to the RO for further 
development.  While the matter was on remand status, the RO 
granted service connection for headaches in a December 2005 
rating decision, removing this issue from appellate status.  

The remaining issue of entitlement to service connection for 
a back disorder is now returned to the Board for further 
consideration. 


FINDINGS OF FACT

The competent medical evidence reflects that the veteran's 
low back disorder is less likely than not related to active 
service.  


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that any defect with respect to the notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in August 2000.  After the claim was denied in July 
2001, a duty to assist letter was issued by the RO in August 
2003.  This letter provided initial notice of the provisions 
of the duty to assist as pertaining to entitlement to service 
connection, which included notice of the requirements to 
prevail on these types of claims, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claims.  Additional letters 
addressing the duty to assist were issued by the AMC in 
December 2004 and April 2005.  The duty to assist letters 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The April 2005 VA 
examination provides an adequate opinion based on examination 
of the veteran and review of the records.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  
Although the veteran was not provided such a notice, since 
service connection is being denied, no effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess, supra.  

II.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service-connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).  In order to establish service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as arthritis manifests to 
a compensable degree within a year thereafter, there is a 
rebuttable presumption of service origin, absent affirmative 
evidence to the contrary, even if there is no evidence 
thereof during service.  38 U.S.C.A. §§ 1101, 1112, 1113 
1137; 38 C.F.R. §§ 3.307, 3.309.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Service medical records reveal treatment for low back pain 
assessed as muscle strain, lumbar paraspinous in April and 
May 1983.  In April 1984 he was treated for a muscle strain, 
left side of the paravertebral muscles of the thoracic region 
after he was helping lift heavy equipment for a mess hall.  
In November 1989, he was in a motor vehicle accident wearing 
a seat belt with complaints of pain to the upper back and 
neck and was assessed with minor muscle injury.  In March 
1995 he was in another motor vehicle accident which resulted 
in injury to his back for which he received physical therapy 
and rehabilitation for his low back.  

A May 1995 report from his chiropractor revealed that the 
veteran was treated by this doctor for injuries after his 
motor vehicle accident.  He reported wearing a seatbelt while 
driving the car.  Among the injuries, he described a constant 
severe pain in his neck and a constant moderate pain in his 
lower back, equal on both sides.  Objective findings revealed 
lumbosacral motion markedly reduced due to pain, visible and 
palpable muscle spasms of the lumbar spine were noted.  X-ray 
showed no evidence of dislocation, fracture or gross osseous 
pathology.  An increased normal kyphotic curve of the 
thoracic spine and subluxation were noted.  The diagnoses 
were acute traumatic cervical sprain/strain, cephalgia and 
mild thoracic lumbar strain.  Treatment included spinal 
adjustments, traction and electrotherapy.  The chiropractor's 
opinion based on the history as provided by the veteran and 
examination findings were that the injuries indicated in this 
report were sustained in the March 1995 motor vehicle 
accident.  

A March 1997 service medical record revealed complaints of 
mid-back pain after lifting a roll of electrical matting and 
he slipped.  He was assessed with back strain following this 
incident.  A September 1998 five year physical revealed his 
spine to be normal.  He denied back pain or recurrent back 
injury in his report of medical history.  However a March 
1999 OSHA questionnaire revealed that he checked "yes" for 
history of back injury as well as for current symptoms of 
back pain.  A May 1999 chronological record of medical care 
revealed that he denied having a back injury.  

VA examination reports from October 2000, December 2000 and 
September 2003 address problems besides the back.  

Post-service VA treatment records primarily address other 
medical problems besides back complaints.  However a 
September 2002 lumbosacral X-ray diagnosed no evidence of 
acute injury or destructive process seen, anterior 
degenerative scarring at L1-L5, more marked at L4, and mild 
degenerative disc disease at L3-L4 with space narrowing and 
endplate sclerosis.  A March 2003 treatment note revealed 
complaints of back pain along with pain affecting other 
joints.  A December 2004 treatment note reflects various 
complaints including low back pain and reported the diagnosis 
made in September 2002.  No opinion as to the etiology of the 
veteran's back complaints is shown in the VA treatment 
records.  

The report of an April 2005 VA examination revealed the 
veteran to complain of low back pain since he had a motor 
vehicle accident in service and said that he had low back 
pain on and off since that time.  He presently worked as a 
full time electrician working three twelve hour shifts at a 
time followed by three days off.  He said he spends his off 
days recovering from the twists and turns he puts in his low 
back while working.  He stated that the only motor vehicle 
accident he was in was in the service and that his back was 
evaluated then.

Physical examination showed some limitation of motion and 
pain on motion.  He had negative straight leg raising 
bilaterally.   He had 5/5 quadriceps, hamstrings, ankle 
dorsiflexion and plantar flexion.  His sensation was intact 
to light touch.  He had 1+ reflex in bilateral patella and 
Achilles.  Proprioception was intact in both lower 
extremities and there was no clonus in either extremity.  He 
had a normal gait and did not use an assistive device for 
walking.  X-ray showed mild degenerative disc disease 
throughout the entire lumbar spine from L1 through L5-S1.  He 
also had bridging syndesmophytes along the anterior 
longitudinal ligament of certain segments of the lumbar 
spine, particularly at L1-2, L3-4 and T12-L1.  The impression 
was that the veteran had a diagnosis of mild degenerative 
disc disease at the lumbar spine at those levels stated above 
along with radiographic findings of syndemophytes along the 
anterior longitudinal ligament of certain segments of the 
lumbar spine as stated above.  The examiner then discussed 
the degree of disability including affects on his occupation 
due to his lumbar spine complaints and also addressed 
intensity and frequency of flare ups.  

The examiner gave an opinion that after review of the claims 
file, and particularly those notes following a 1995 motor 
vehicle accident as well as notes from a 1983 lumbar strain, 
he could state with reasonable certainty that it is less 
likely as not that this veteran's current lumbar disability 
is related to service.  That is, based on review of the 
records, the examiner sees the diagnosis of lumbar strain, 
from which the veteran was released to full duty and no 
fracture, dislocation was noted on X-rays taken at the time.  
Therefore, based on the diagnoses stated as well as a history 
taken from the veteran, it was less likely as not that his 
present condition is related to his active service.  

Based upon review of the evidence the Board finds that 
service connection is not warranted for a low back disorder.  
The probative evidence in this case, the opinion from the 
April 2005 VA examination indicating that the current back 
disorder was less likely than not related to service, was 
based on review of the evidence including the service medical 
records showing treatment for back problems in service both 
before and after his 1995 accident.  There is no medical 
opinion of record to contradict this opinion.    

Service connection on a presumptive basis is not shown as 
there is no evidence of arthritis having manifested to a 
compensable degree within one year of his July 2000 
discharge.  The earliest evidence of arthritis is not shown 
until September 2002.  

Although the veteran has alleged that his current back 
disorder is the result of his back injuries documented in 
service, the Board notes that the veteran is competent to 
report that on which he has personal knowledge, i.e., what 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, the veteran is a lay person, and 
as a layperson, he does not have the expertise to opine 
regarding medical diagnosis or etiology.  He cannot state, 
with medical certainty, that he has a current back disorder 
that is related to service.  In the absence of evidence 
demonstrating that the veteran has the requisite training to 
proffer medical opinions, the contentions made by him are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  In other 
words, the veteran may not self-diagnose a disease or 
disability.

As the competent medical evidence reflects that the current 
back disorder is not related to service, the preponderance of 
the evidence is against the veteran's claim for service 
connection for a back disorder, and the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107; Gilbert, supra.




ORDER

Service connection for a back disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


